Citation Nr: 9908632	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-25 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for excision of 
cyst of tunica albuginea, excision of tunica vaginalis, 
ligation of spermatic vein, and placement of gianticuro coils 
in the left spermatic vein of the left scrotum with left 
orchiectomy, currently evaluated at 10 percent.

2.  Entitlement to a compensable evaluation for excision of 
lipoma of left spermatic cord with exploration of left 
inguinal canal.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
February 1981 and from October 1982 to July 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the January 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).

The Board notes that in an April 1995 rating decision, the RO 
denied the veteran's claim for a psychiatric disorder as 
secondary to his service-connected disabilities.  The veteran 
did not appeal that determination.  In a VA Form 9 (Appeal to 
Board of Veterans' Appeals) received in August 1996 the 
veteran referred to a psychiatric disorder.  In a letter from 
the RO to the veteran in September 1996 he was reminded of 
the prior denial and informed of the need to submit new and 
material evidence to reopen that claim.  At a hearing before 
the Board in August 1998 testimony and evidence was received 
concerning the veteran's psychiatric disability.  However, 
the RO has not adjudicated the issue of whether new and 
material evidence has been submitted to reopen the claim of 
service connection for a psychiatric disorder.  Since this 
matter is inextricably intertwined with the issue of a total 
disability evaluation based on individual unemployability, 
the Board will address this matter and the issue of a total 
disability evaluation based on individual unemployability in 
the REMAND portion of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's excision of cyst of tunica albuginea, 
excision of tunica vaginalis, ligation of spermatic vein, and 
placement of gianticuro coils in the left spermatic vein, 
left scrotum are productive of tenderness and pain, but are 
not shown to be productive of limitation of function.

3.  The veteran's excision of lipoma of left spermatic cord 
with exploration of left inguinal canal is not characteristic 
of tenderness and pain on objective demonstration.



CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 10 
percent for excision of cyst of tunica albuginea, excision of 
tunica vaginalis, ligation of spermatic vein, and placement 
of gianticuro coils in the left spermatic vein, left scrotum 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7804 (1998).

2.  The schedular criteria for a compensable evaluation for 
excision of lipoma of left spermatic cord with exploration of 
left inguinal canal have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic 
Code 7819 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased evaluations are well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Ratings Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

The record shows that the RO granted service connection for 
excision of cyst of tunica albuginea, excision of tunica 
vaginalis, ligation of spermatic vein, and placement of 
gianticuro coils in the left spermatic vein, left scrotum and 
for excision of lipoma of left spermatic cord with 
exploration of left inguinal canal in October 1990.  This 
determination was based upon service medical records which 
disclosed that the veteran underwent surgeries for a 
recurrent left varicocele, including having the spermatic 
vein clipped and insertion of coils, as well as excisions of 
a cyst and lipoma from the testicles.  Thereafter, the RO 
assigned a 10 percent evaluation for excision of cyst of 
tunica albuginea, excision of tunica vaginalis, ligation of 
spermatic vein, and placement of gianticuro coils in the left 
spermatic vein, left scrotum effective August 1990.  The RO 
hearing officer had determined that the veteran's disability 
was manifested by a large left varicocele with pain and 
tenderness that equated to a painful and tender scar.  After 
the veteran underwent a left orchiectomy in September 1994, a 
temporary total rating was assigned from September to 
November 1994.

The veteran's excision of cyst of tunica albuginea, excision 
of tunica vaginalis, ligation of spermatic vein, and 
placement of gianticuro coils in the left spermatic vein, 
left scrotum has been awarded a 10 percent schedular 
evaluation by analogy under 38 C.F.R. § 4.104, Diagnostic 
Code 7120 for varicose veins and 38 C.F.R. § 4.118, 
Diagnostic Code for a scar 7804.  The most recent rating 
decision dated in April 1995 also included Diagnostic Code 
7524 based on removal of a testis, but that Diagnostic Code 
only provides a noncompensable evaluation and special monthly 
compensation.  The veteran's excision of lipoma of left 
spermatic cord with exploration of left inguinal canal has 
been assigned a noncompensable evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7819 for benign new growth of the 
skin, which in turn is evaluated as a scar.  

Under the rating schedule, varicose veins are rated as 
noncompensable if they are asymptomatic palpable or visible 
and at 10 percent if there is intermittent edema of extremity 
or aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  An increase to 20 percent requires 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A rating of 40 percent requires persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration and a rating of 60 percent contemplates persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A rating of 100 percent 
is warranted with massive boardlike edema with constant pain 
at rest.  See 38 C.F.R. § 4.104, Diagnostic Code 7120.  

As for scars under the rating schedule, a scar that is 
superficial, tender and painful on objective demonstration is 
rated at 10 percent under Diagnostic Code 7804.  In addition, 
a scar which is superficial, poorly nourished, with repeated 
ulceration is rated at 10 percent under Diagnostic Code 7803, 
and other scars are evaluated based on the limitation of the 
part affected under Diagnostic Code 7805.

The relevant VA outpatient records from 1991 and 1992 include 
a radiology report from September 1991 that revealed coil 
migration.  During that same month, the veteran was treated 
with a groin block for chronic left groin and inguinal pain.  
In January 1992, the veteran presented at the VA pain clinic 
for chronic pain of the groin and left upper leg.  Upon 
examination in February 1992, the veteran complained of pain 
secondary to varicocele veins.  The physician noted a healed 
surgical scar in the left inguinal area and tenderness to 
palpation throughout the inguinal area.  In March 1992, the 
veteran was treated with a TENS unit and the following month, 
he was treated with a steroid epidural and diagnosed with 
untreatable chronic groin pain.  VA outpatient records from 
June and September 1992 reveal that the veteran presented 
with a history of chronic testicle pain, with recurrent 
swelling and tenderness

The veteran received a nerve block in August 1993 and 
complained of increased pain in the groin area following the 
block.  He was assessed with chronic pain syndrome.  The 
veteran was again seen in November 1993 for complaints of 
pain.  Upon examination, the physician noted no obvious 
varicocele papulae and a smooth, soft prostate that was 
mildly tender.  The impression was left orchialgia secondary 
to recurrent varicocele versus ilioinguinal nerve damage.  
The veteran underwent a VA psychological examination in 
December 1993 and was assessed with moderately severe 
dysthymia.

The veteran appeared at a hearing before the RO in November 
1993.  The veteran testified that he first had pain in 1983 
and that he had a varicocele vein which was clipped as a 
result.  Soon after, he had a cyst removed from the left 
testicle, then a hernia repair, then coils injected because 
the varicocele procedure had been unsuccessful.  The pain 
began again in 1990 when the coils moved, and it had been 
nearly continuous since that time.  The pain is present 
whether he is sitting, standing, or walking.  He stated that 
his testicles swell and described a sharp pain if he lifted 
anything over 10 pounds.  He said that he had used Tylenol, 
Demerol, Motrin, Percocet, nerve blocks, and a TENS unit for 
the pain.

The veteran was assessed with chronic pain and anxiety in 
February 1994.  Later in the month, he also complained of 
epigastric pain and nausea associated with the chronic 
testicular pain.  The veteran was seen again in April 1994 
due to continued complaints of pain and was evaluated for the 
psychology pain clinic that month.  In May 1994, the veteran 
received a nerve block of the left groin.  In July 1994, the 
veteran complained that the pain persisted despite attendance 
at the pain clinic.  A duplex Doppler ultrasound of the 
scrotum performed in July 1994 revealed a small right 
hydrocele.  In September 1994, the veteran underwent a left 
orchiectomy.  Findings included a small varicocele, scarred 
tunica vaginitis and albuginea softer, and a testicle with 
softer than normal consistency.  Upon examination in 
September 1994, following the removal of the testicle, the 
veteran complained of bleeding from the scar and scrotal 
tenderness.  The physician found no bleeding, a normal scar, 
and no tenderness or hematoma.

The veteran was afforded a VA examination in September 1994.  
The veteran presented with a history of testicular and 
scrotal pain.  Upon examination, the veteran showed a mildly 
painful and tender right testicle.  No masses were found and 
no hernia was palpated.  The left scrotal incision from the 
left orchiectomy appeared to be well healed.  The examiner's 
impression was left scrotal and left thigh pain and right 
testicular pain.  The examiner opined that the left testicle 
could not cause the pain, as that had now been removed.  The 
examiner could provide no explanation for the pain.  A VA 
psychological examination that same month rendered a 
diagnosis of somatization disorder.

In July 1994, the outpatient notes reported that the veteran 
had been seen at the psychology pain clinic for eight 
sessions from April 1994 to July 1994.  At the time, he did 
not plan to return.  In March 1995, the veteran was seen at 
the psychology pain clinic again.  The psychologist noted 
that she had exhausted all ideas of how to be beneficial to 
the veteran and that he had not complied with lifestyle 
changes in the past.  The veteran was seen in January 1995 
for complaints of left groin pain and assessed with chronic 
pain syndrome.  In May 1995, he was seen at the mental 
hygiene clinic for chronic testicular pain and was assessed 
with chronic pain, dysthemia, and anxiety.

In September 1997, the veteran complained of continued left, 
phantom testicular pain and said that his right testis felt 
as though it had become twisted and caused pain.  Upon 
examination, the physician noted an absent left testis and a 
right testis that appeared to be freely twisting within the 
scrotum.  The impression was mobile right testis with 
intermittent severe pain and risk for torsion.  A right 
orchiopexy was performed later that month.  In October 1997, 
the veteran complained of drainage, swelling, and pain.  Upon 
examination, the wound was healing well, with mild swelling, 
but no hematoma and no erythema.

The veteran appeared at a hearing before the Board in August 
1998.  He testified that he continued to experience severe, 
constant pain but that no doctor had been able to identify 
the cause.  The veteran further claimed that his physical 
disabilities have caused emotional problems and changes to 
his personality.  He said that the two symptoms of his 
genitourinary disabilities were pain and psychiatric 
problems.  He stated that Social Security had found him 
disabled largely due to psychiatric problems but also due to 
the pain. 

Based upon the above findings, the Board concludes that the 
preponderance of the evidence is against an increased or 
compensable evaluation for the veteran's testicular 
disabilities.  The only physical symptom that the veteran 
claims is the existence of chronic pain.  However, the 
medical evidence of record does not objectively confirm the 
degree of pain as alleged by the veteran.  No physician has 
noted more than a mild tenderness and no physician has opined 
that the pain has caused a limitation of function.  Notably, 
in September 1994, the veteran underwent a left orchiectomy 
despite medical advice that such a procedure would most 
likely not alleviate any pain.  Thereafter, during a VA 
examination, the examiner could not discern a biological 
cause of the veteran's pain and a VA psychological 
examination diagnosed the veteran with somatic disorder.  
Moreover, the veteran has not alleged, and the evidence has 
not shown, that his testicular disabilities have caused any 
genitourinary involvement or impairment.  

Therefore, the record does not show the increased severity 
necessary for the next higher evaluation and the veteran's 
claims must be denied.  Pain and tenderness are contemplated 
in the 10 percent evaluation under Diagnostic Code 7804, and 
since no limitation of function of the genitourinary system 
has been demonstrated, a higher evaluation under Diagnostic 
Code 7805, and by extension, the Diagnostic Codes pertaining 
to the genitourinary system, is not warranted for either 
disability.  In addition, treatment records have not shown 
the presence of persistent edema or any of the other criteria 
contemplated for the next higher evaluation under Diagnostic 
Code 7120.  In the absence of such findings higher 
evaluations for the veteran's service connected disabilities 
are not warranted.  


ORDER

An evaluation in excess of 10 percent for excision of cyst of 
tunica albuginea, excision of tunica vaginalis, ligation of 
spermatic vein, and placement of gianticuro coils in the left 
spermatic vein, left scrotum is denied.

A compensable evaluation for excision of lipoma of left 
spermatic cord with exploration of left inguinal canal is 
denied.


REMAND

At the veteran's hearing before the Board in August 1998 
testimony and evidence was submitted concerning the veteran's 
claim for service connection for a psychiatric disorder.  
This claim was previously denied by a rating decision in 
April 1995, and the veteran did not appeal that decision.  
Since the veteran's claim for a total disability evaluation 
based on individual unemployability is based on the effects 
of the veteran's service connected disabilities, the issue of 
service connection for a psychiatric disorder is inextricably 
intertwined with the claim for a total disability evaluation 
based on individual unemployability.  As such the Board will 
defer consideration of the claim for a total disability 
evaluation based on individual unemployability until the RO 
again adjudicates the service connection claim.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should review the evidence 
associated with the claims file 
subsequent to the April 1995 rating 
decision and determine whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for a psychiatric disorder secondary to 
his service connected disabilities.  The 
veteran and his representative should be 
notified of the determination and of his 
appellate rights.  

If the decision is unfavorable and 
appellate review is initiated by a notice 
of disagreement, and completed by a 
substantive appeal following the issuance 
of a statement of the case, the record 
should be returned to the Board for 
further appellate action.  

If the decision is favorable in granting 
service connection for a psychiatric 
disorder, the RO should readjudicate the 
claim for a total disability evaluation 
based on individual unemployability.  If 
the benefit sought is not granted, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

- 11 -


